Citation Nr: 1218569	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-03 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1985 and from December 1988 to December 1990.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the claims file.  

In June 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The June 2011 Board action also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Upon remand, the RO issued a rating decision in September 2011 granting a TDIU effective from December 21, 2009.  The Veteran has not filed a second notice of disagreement (NOD) disagreeing with the effective date assigned by the RO.  Thus, the issue of entitlement to a TDIU is no longer in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).




FINDINGS OF FACT

Throughout the rating period under appellate review, the Veteran's back disability has not been shown to be productive of unfavorable ankylosis of the entire thoracolumbar spine, bed rest prescribed by a physician, to include having a total duration of at least six weeks during the past twelve months, or a disability picture comparable thereto; there is also no showing of an objective neurological abnormality associated with the back disability.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, regarding the duty to notify, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the April 2007 letter, which was sent prior to the July 2007 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the pertinent post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an August 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

Also, the Veteran was afforded VA examinations in May 2007, September 2010, and, most recently, in July 2011 to evaluate the severity of his back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent examination in July 2011.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the June 2011 Board remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board, in pertinent part, first directed the AMC/RO to request that the Veteran identify any outstanding treatment records related to his back disability; obtain any identified records and associate them with the Veteran's claims file; and perform any further development deemed necessary.  Upon remand, the RO sent the Veteran a letter in July 2011, as directed by the Board.  Although the Veteran did not respond, the RO then obtained his ongoing VA outpatient treatment records and associated them with the claims file.  In September 2011, the Veteran responded to further notice by indicating that he had no other information or evidence to submit.  Thus, there was substantial compliance with the Board's initial remand directive.  

The Board's June 2011 remand also instructed the AMC/RO to schedule the Veteran for a VA examination to determine the current severity of his back disability.  As indicated, this was accomplished in July 2011.  

Finally, the AMC/RO readjudicated the matter in an August 2011 Supplemental Statement of the Case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the June 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that a disability rating higher than 40 percent is assignable for his back disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In making all determinations, the Board must fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his March 2007 claim on appeal.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to the lumbosacral spine provide that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

Furthermore, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  

Evaluations of intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  The highest rating, 60 percent, contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also, Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, Burton, 25 Vet. App. at 5.

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In the present case, the Board finds after a careful review of the pertinent evidence of record that a rating higher than 40 percent is not warranted for the Veteran's back disability, for the followings reasons.  

First, the evidence of record shows that the disability does not more nearly approximate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  To the contrary, the ongoing VA treatment records, including from November 2006 through April 2012, show complaints of low back pain, but they also show that the Veteran retained motion, however limited, in the thoracolumbar spine.  At his August 2009 Board hearing, the Veteran described having flare-ups of pain approximately once per week involving pain so severe that any activity was troublesome.  A witness at the hearing similarly indicated that the Veteran would have to lie flat on his back approximately every two days.  Nonetheless, VA examinations performed in May 2007, September 2010, and July 2011 affirmatively show that the disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Rather, they show that he has retained limited motion even when considering the DeLuca factors.  See Mitchell, 25 Vet. App. 32.   

Second, the evidence of record shows that the Veteran has not had bed rest prescribed by a physician, to include having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  Such evidence includes extensive ongoing VA treatment records, which show no indication of incapacitating episodes.  Additionally, VA examinations performed in 
May 2007 and September 2010 show that he had no such incapacitating episodes.  The latter examination, in September 2010, notes that the Veteran placed himself on bed rest.  Similarly, the Veteran himself reported during the August 2009 Board hearing that he had incapacitating episodes, but described being unable to go to a hospital during such episodes due to the long distance away from the VA medical center.  Thus, this record shows no bed rest prescribed by a physician.  

For these reasons, the Veteran has not satisfied the criteria for an award of a schedular rating higher than 40 percent.  38 C.F.R. § 4.71a.  

Finally, a separate rating is not warranted for objective neurologic abnormalities.  The pertinent evidence includes a May 2007 VA examination shows that the Veteran had subjective complaints of radiating pain.  However, physical examination revealed no objective findings.  A May 2007 Primary Care note shows severe shooting pain to the left lower extremity.  A March 2008 private treatment note and July 2011 VA examination also reflect complaints of low back pain radiating to the left hip and leg.  Further, a December 2008 private treatment note indicates a history of back problems and sciatica.  Yet, an electromyograph test (EMG) and nerve conduction velocity test (NCV) at VA in April 2007 showed no diagnostic findings of a lumbosacral radiculopathy on either side.  

Also pertinent, the record before the Board also shows muscle atrophy and decreased strength in the left leg.  In particular, a VA Neurology consultation from April 2007 shows evidence of chronic decreased strength in the left leg.  This finding is then reflected in the ongoing treatment records, including at VA in March 2006 and May 2007, at a VA examination in May 2007 (without muscle atrophy), and in a November 2008 private treatment note.  The November 2008 private note documents the observation that the Veteran had "some ongoing low back pain [and] quite a bit of leg atrophy and we really don't know how much of this might be arising from his neurologic problem from his back and how is much from protecting his hip for so long."    

The Board further notes that the Veteran is presently service-connected for left hip replacement associated with (i.e., secondary to) the back disability.  The December 2008 rating decision granting service connection for the left hip disability shows that the initial 30 percent rating was assigned based on a disability picture involving impairment of the femur for avascular necrosis with muscle atrophy.  The Veteran has not appealed this determination, and it is not otherwise before the Board.  

Thus, the symptomatology shown above involving the left lower extremity is contemplated as a component of the initial disability rating assigned for the left hip disability.  Consequently, assigning a separate rating for objective neurological abnormalities associated with the back disability would violate the rule against pyramiding, which  precludes the use of multiple codes to compensate the same symptomatology.  See 38 C.F.R. § 4.14.  

Otherwise, the May 2007 VA examination shows that the Veteran denied bowel or bladder impairment.  Also, at the August 2009 Board hearing, the Veteran testified that he had a constant sensation of feeling like he needed urinate.  At the next VA examination, in September 2010, he again complained of a sensation of bladder fullness.  Yet, the most recent examination in July 2011 shows that he denied all bowel and bladder complaints.  The remaining evidence also does not show a bowel or bladder impairment due to the service-connected back disability.  To the extent this record conflicts, the Board finds that the Veteran's own assertions indicating bladder impairment in this regard have reduced credibility due to an indication of the competing interest in financial gain evident during the August 2009 Board hearing and the September2010 VA examination.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the competent and credible evidence does not demonstrate bowel or bladder impairment due to the back disability.  

For these reasons, a separate compensable rating is not assignable for objective neurologic abnormalities associated with the back disability.  

In summary, the Board finds that a schedular disability rating in excess of 40 percent is not assignable for the Veteran's back disability.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  To afford justice in exceptional situations, however, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, whether a veteran has presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (Vet.App. 2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate, but finds that the schedular evaluation is not inadequate.  As explained in detail above, the applicable schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's back disability.  Accordingly, referral for extraschedular consideration is not in order.


ORDER

An increased rating higher than 40 percent for the degenerative disc disease of the lumbar spine is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


